DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 27 August 2018, have been considered by the examiner.
Response to Preliminary Amendment
As directed by the preliminary amendment filed 27 August 2018: claims 1-25 have been canceled. Thus claims 26-31 are presently pending in this application.
Drawings
The drawings are objected to because the reference elements in many of the figures are difficult to read. Some of the handwritten reference elements are difficult to discern either because they are too small, too close to other elements, or their lines are not neat. See Figs 11 and 12A below for example. The examiner recommends replacing the handwritten element numbers with typed numbers. See 37 C.F.R. 1.84 (p) for more information regarding drawing standards for numbers, letters, and reference characters.

    PNG
    media_image1.png
    319
    810
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    601
    821
    media_image2.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Specification
The disclosure is objected to because the following paragraphs contain grammatical errors:
[0061] “similar to that describe above”, “In illustrated embodiment, ”;
[0070] “In another embodiments”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the distal end portion of the cannula " in line 8.  There is insufficient antecedent basis for the cannula in the claim. It is unclear what structure is intended. For the purpose of examination, the examiner is interpreting this to be “the distal end portion of the elongated shaft” because antecedent basis is given in claim 26 for a distal end portion of an elongated shaft.
Claims 27-31 are rejected as being dependent on claim 26.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 26-28, and 30-31 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Clair et al. (US 2013/0211379 A1).
Regarding claim 26, Clair et al. discloses a medical needle (11” Fig 5), comprising: an elongated tubular shaft (70 Fig 5) having a proximal end portion ([0055] “The proximal end portion of the needle 11'' may be similar in construction to the proximal end portion 50 of the needle 11 of FIGS. 1-2.”), a distal end portion (78 Fig 5) and a lumen extending from an opening in the proximal end portion to an opening in the distal end portion ([0050] “elongated hollow needle 11”.”, [0054] “The distal end 74 of the inner hypotube 70 is open [0025]”, “the fluid may flow from the proximal end 38 of the needle 11, through the third lumen 34, and then out of the distal tip 36 of the needle.”), at least the distal end portion of the elongated shaft (78 Fig 5) having an unconstrained arcuate configuration (See unconstrained configuration Fig 5) defined by different radii of curvature along a curve (R1 of section 80, R2 of section 82 Fig 5) of the distal end portion (78 Fig 5) of the elongated shaft (70 Fig 5), and the (74 Fig 5) located at a distal tip (36” Fig 5) of the elongated shaft; and at least the distal end portion of the elongated shaft being movable between a constrained substantially linear configuration (See substantially linear configuration of the distal end portion 78 of the needle shown in dashed lines Fig 5) that is constrained by an external constraining force ([0058] “the inner surface of the catheter wall constrains radial movement of the needle”) and arcuate unconstrained configuration (See substantially linear configuration of the distal end portion 78 of the needle shown in solid lines Fig 5), when the external straining force is released ([0058] “the inner surface 66 of the catheter wall 19'' no longer constrains radial movement of the needle.”).
Regarding claim 27, Clair et al. discloses the medical needle of claim 26 wherein the external constraining force comprises a deployment cannula (catheter 15” Fig 5).
Regarding claim 28, Clair et al. discloses the medical needle of claim 26 wherein the proximal end opening of the elongated shaft is in fluid communication with an injectable material ([0025] “the fluid may flow from the proximal end 38 of the needle 11, through the third lumen 34, and then out of the distal tip 36 of the needle.”).
Regarding claim 30, Clair et al. discloses the medical needle of claim 26 wherein the at least the distal end portion of the elongated shaft comprises shape memory material ([0025] “The needle 11 is made of a biocompatible material […] nitinol”).
Regarding claim 31, Clair et al. discloses the medical needle of claim 26 wherein a distal section (82 Fig 5) of the distal end portion (78 Fig 5) of the elongated shaft (70 Fig 5) in the unconstrained arcuate configuration (See arcuate configuration in solid lines Fig 5) has a radius of curvature (R2 Fig 5) that is smaller than the radius of curvature (R1 Fig 5) of a more proximal section (80 Fig 5) of the distal end portion (the radius of curvature R2 of section 82 is smaller than the radius R1 of the more proximal section 80 of the distal end portion 78 Fig 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clair et al. (US 2013/0211379 A1) in view of Geliebter et al. (US 2007/0179455 A1).
Regarding claim 29, Clair et al. discloses the medical needle of claim 26, however, is silent to wherein the elongated tubular shaft comprises a Tuohy or Huber needle.
Geliebter et al. teaches a needle for use in the vascular system being a Huber needle [0010]. It would have been obvious to one of ordinary skill at the time of effective filing for the needle of Clair et al. to be a Huber needle since such a modification is the result of a simple substitution of one known element (general needle) for another (Huber needle) to achieve a predictable result (provide a sharpened distal tip to puncture tissue).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/09/2022